DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, reasons for allowance given in the office action mailed 9/14/20.  Furthermore, claims 2-8 and 16-20 are also allowed as it depends from an allowed base claim.
With respect to claim 9, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest placing the transfer film on a removal substrate in the state in which the first impurity is in close contact with the lower surface of the transfer film; applying pressure to a portion of the transfer film that corresponds to the first impurity to place the first impurity on the removal substrate; and separating the transfer film from the removal substrate in a state in which the first impurity is placed on the removal substrate in combination with the remaining limitations called for in claim 9.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 9. Therefore, claim 9 is allowed as it is not anticipated by or obvious over the 
With respect to claim 11, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest forming a functional layer on a substrate; placing a transfer film on a first impurity on the substrate; applying pressure to a portion of the transfer film that corresponds to the first impurity through a probe to bring the first impurity into close contact with a lower surface of the transfer film; separating the transfer film from the substrate in a state in which the first impurity is in close contact with the lower surface of the transfer film; in combination with the remaining limitations called for in claim 11.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 11. Therefore, claim 11 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        February 17, 2021